Cite as 2013 Ark. App. 562

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-12-991


                                                       Opinion Delivered   October 9, 2013
DR. MAHMOOD AHMAD
                 APPELLANT                             APPEAL FROM THE
                                                       INDEPENDENCE COUNTY
                                                       CIRCUIT COURT
V.                                                     [NO. CV-2008-333-2]

                                                       HONORABLE ADAM HARKEY,
DR. MERAJ SIDDIQUI and HORIZON                         JUDGE
PAIN, INC.
                       APPELLEES                       DISMISSED



                          ROBERT J. GLADWIN, Chief Judge

       Appellant, Dr. Mahmood Ahmad (“Ahmad”), appeals from an order entered on July

26, 2012, by the Independence County Circuit Court. Ahmad argues that the circuit court

erred in denying his requests to remove the Special Master in the case and to set aside the

Special Master’s report for failure to comply with Arkansas Rule of Civil Procedure 53. He

also argues that appellee Dr. Meraj Siddiqui (“Siddiqui”) had no standing and failed to state

a factual and legal basis for his derivative action.

       In the record before us, there is no written order that was filed by the circuit court

dismissing Siddiqui’s personal action with prejudice—only references to a supposed dismissal

in comments made by the circuit court during the discussion prior to the June 6, 2011 entry

of the Consent Judgment Conditioned Upon Stipulated Settlement. This court remanded
                                  Cite as 2013 Ark. App. 562

the case to the circuit court to settle the record on March 6, 2013, but the documents that

were added to the record do not include any type of order related to this issue.

       In Shackelford v. Arkansas Power & Light Co., 334 Ark. 634, 976 S.W.2d 950 (1998),

our supreme court stated that

       [i]t is well settled that the failure to obtain a final order as to all the parties and all the
       claims, as required by Ark. R. Civ. P. 54(b), renders the matter not final for purposes
       of appeal. Hodges v. Huckabee, 333 Ark. 247, 968 S.W.2d 619 (1998); Richardson v.
       Rodgers, 329 Ark. 402, 947 S.W.2d 778 (1997). Because a violation of Rule 54(b)
       relates to subject-matter jurisdiction of this court, we must raise the issue on our own.
       Hodges, supra; Richardson, supra.

       . . . Pursuant to Ark. R. Civ. P. 41(a), a plaintiff may file a motion requesting a
       voluntary dismissal (or nonsuit) of a claim or claims against one or all of the
       defendants. . . . In Blaylock v. Shearson Lehman Bros., Inc., 330 Ark. 620, 954 S.W.2d
939 (1997), we recently held that the mere filing of a motion to dismiss is insufficient
       to conclude the action. Instead, the claim against the defendant remains until the trial
       court enters an order of dismissal. Id. Stated differently, an order of dismissal (or
       nonsuit) does not become effective until it is entered. Id.; see also Standridge v.
       Standridge, 298 Ark. 494, 769 S.W.2d 12 (1989).

Shackelford, 334 Ark. at 636, 976 S.W.2d at 951–52. Because there is neither a final order as

to Siddiqui’s personal claims nor a Rule 54(b) certification, we do not have jurisdiction to

hear this case. Accordingly, we hold that the order is not final and dismiss the appeal without

prejudice.

       Dismissed.

       GLOVER and WHITEAKER , JJ., agree.

       Satterfield Law Firm, PLC, by: Guy “Randy” Satterfield, for appellant.

       Murphy, Thompson, Arnold, Skinner & Castleberry, by: Tom Thompson and Casey

Castleberry, for appellees


                                                 2